Citation Nr: 9919443	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the reduction of the disability evaluation for the 
veteran's manic depressive illness from 50 percent to 30 
percent, effective June 1, 1992, was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a June 1996 remand to 
the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a November 1990 rating decision, the RO awarded a 50 
percent disability rating for manic depressive illness 
effective from August 15, 1989.  

3.  In a December 1991 rating action, the RO proposed to 
reduce the evaluation from 50 percent to 30 percent and 
advised the veteran of this proposal and of her right to 
submit evidence and argument against the reduction.  The 
proposed reduction to 30 percent was accomplished in a March 
1992 rating decision and made effective from June 1, 1992.  

4.  The November 1991 VA examination reveals little objective 
evidence of psychiatric symptoms.  However, additional VA 
evidence through July 1992 shows symptomatology including 
pressured speech, loose associations, flight of ideas, anger 
and frustration with suicide threats, anxiety, delusions, 
tangentiality, poor judgment, and faulty insight.  She did 
not work and had minimal social interaction.  The veteran has 
received Supplemental Security Income since October 1992.    


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disability 
rating for manic depressive illness have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.105(e), 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

Pursuant to a November 1984 Board decision, the RO 
established service connection for manic depressive illness 
in a December 1984 rating action and awarded a 10 percent 
disability rating effective from November 1980.  

In a November 1990 rating decision, the RO awarded an 
increase in the disability rating to 50 percent effective 
from August 15, 1989.  

In November 1991, the veteran underwent a routinely scheduled 
VA psychiatric examination for purposes of obtaining a 
current assessment of her disability.  She indicated that she 
was depressed 80 percent of the time.  Otherwise, she had 
manic symptoms described as being irritable and being unable 
to concentrate.  She denied racing thoughts, grandiosity, and 
hyperactive or reckless behavior.  She was currently taking 
Lithobid and Wellbutrin with good results.  She attended a VA 
clinic regularly.  The veteran related that she had been 
disabled since her discharge from service and was unemployed 
due to her condition.  She was single and lived alone.  She 
spent most of her time working as a genealogist.  During the 
mental status examination, the veteran was cooperative, 
pleasant, very verbal, and able to establish rapport with the 
examiner.  Thought processes were coherent, relevant, and 
goal-directed.  However, she did display pressured speech and 
circumstantiality.  Thought content was negative for 
delusions or other major abnormalities.  Affect was 
appropriate during the interview.  The veteran admitted to 
bouts of depression and irritability.  Sensorium was clear.  
Concentration, insight, and judgment appeared fairly good.  
Immediate, recent, and remote memory was good.  The diagnosis 
was bipolar disorder by history, under fair control.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 40 for the present and previous year.  He commented 
that the veteran was unemployed, did not associate much with 
people, and lived alone.    

In December 1991, the RO issued a rating decision in which it 
proposed to reduce the evaluation for manic depressive 
illness from 50 percent to 30 percent.  The RO advised the 
veteran that she could submit evidence or argument in support 
of retaining the present rating.    

Later in December, the RO received a response from the 
veteran's representative.  He stated that the veteran could 
not understand why the proposal had been made because she was 
not any better.  She was unemployed.  The veteran disagreed 
with the proposed reduction but only had VA medical records.  
She was unable to afford private care.  The representative 
stated that he had personally talked with the veteran 
multiple times in the previous six months.  She was always 
crying, was usually hysterical and not coherent or 
cooperative.  

In February 1992, the RO received the veteran's VA outpatient 
treatment records from the medical center in El Paso, Texas, 
generally reflected treatment, including physical therapy, 
for orthopedic complaints.  During a January 1991 orthopedic 
evaluation, it was noted that the veteran continued to show 
some evidence of mild emotional lability that was not really 
significant in comparison to what was noted in the past.  
Notes from a March 1991 fee basis evaluation indicated that 
the veteran was diagnosed as having bipolar disorder II, for 
which she took lithium and Thorazine.  She recently had a 
serious depression lasting one week.  Notes dated in early 
July 1991 indicated that the veteran's speech was a little 
fast and her associations were a bit loose.  The next day, it 
was noted that she was making suicidal threats as an 
expression of frustration and anger.  Several days later in 
July, her counselor wrote that she called his home the night 
before venting anger and frustration.  Her speech was 
rambling with some loose associations, but was easily 
directable.  Her mood fluctuated between depression and 
hypomania.  He noted that the veteran was taking reduced 
dosage of lithium.  A note dated in mid August 1991 indicated 
that the chief of staff was concerned about the veteran's 
increasing irrational behavior.  Involuntary hospitalization 
was discussed as she refused to be voluntarily hospitalized.  
A medical note dated in August 1991 referred to observations 
of pressure of speech and flight of ideas.  A mental health 
note dated in September 1991 revealed that she was having 
weekly therapy sessions and doing fine with her mental 
illness.  Her thinking had less looseness of association than 
usual.  The impression was stable bipolar disorder.  

In a March 1992 rating decision, the RO determined that the 
proposed action to reduce the veteran's psychiatric 
disability rating was proper.  It reduced the rating to 30 
percent effective June 1, 1992.  The veteran timely appealed 
that decision.       

In June 1992, the RO received the veteran's treatment records 
from a VA clinic in Silver City, New Mexico, dated from 
January 1992 to May 1992.  Progress notes dated in mid 
January 1992 showed that the veteran was talkative with 
tangential thoughts.  About two weeks later in January 1992, 
she presented in a highly emotional state and reported having 
explosive-type feelings.  Clinic personnel received a letter 
dated in February 1992 from Jorge Vargas, M.D., of Gila 
Regional Medical Center, a psychiatric to whom the veteran 
had been referred.  He agreed that the veteran would benefit 
from psychiatric intervention.  However, she created a 
tremendous upheaval at the mental health unit due to a 
disruption in scheduling, despite his offer to write a 
prescription and see her later.  She tore up the prescription 
and threw it at his nurse.  Dr. Vargas stated that he would 
not tolerate such behavior and did not wish to become her 
psychiatrist.  He referred her to other mental health 
facilities, but she refused.  Clinic notes dated in April 
1992 reflected behavior including very rambling speech with 
unfinished sentences, then jumping to another subject 
altogether.  Clinic records from June 1992 to March 1993 were 
all related to medical issues.

In July 1992, the veteran underwent a psychological 
evaluation for VA vocational rehabilitation purposes.  She 
was unmarried and lived with her mother.  She had been 
disabled since her discharge from service in 1975.  She had 
multiple physical complaints.  The examiner commented that 
during the interview the veteran was appropriately dressed 
and groomed.  She was very complex with considerable 
underlying anger and psychopathology, which probably 
contributed significantly to her physical disabilities.  In 
addition, she was articulate, highly verbal, and demanding, 
displaying a sense of entitlement, with pressured speech and 
some grandiose delusions.  She refused to take the 
intelligence test, stating that it would not accurately 
measure her exceptional intellect.  There was some difficulty 
with concentration as demonstrated by frequent tangential 
comments and conversational digressions.  There were also 
passive aggressive tendencies as shown by failing to keep 
appointments she had requested.  She had difficulty 
maintaining interpersonal boundaries and had been known to 
phone her therapist at inappropriate hours and demand special 
attention.  Results of the Minnesota Multiphasic Personality 
Inventory-2 showed possible exaggeration from deliberately or 
unconscious attempts to display psychopathology, which would 
fit with her behavior.  The examiner stated that the results 
could also represent an admission of severe psychological 
distress and a call for help.  In many ways, the results 
reflected a psychotic profile.  The test indicated high 
anxiety and suggested that judgment was poor and insight into 
her own behavior was faulty at best.  The study also 
confirmed a sense of entitlement and extreme frustration when 
her efforts were blocked, when she tended to act out 
behaviorally.  The examiner commented that, because of the 
extent of psychopathology, it was desirable for her to 
continue with psychotherapy indefinitely, and that her 
therapist concurred with this recommendation.  The diagnosis 
was severe, manic bipolar disorder on Axis I, with and Axis 
II diagnosis of personality disorder no otherwise specified, 
with narcissistic, borderline, and histrionic features.  
Psychosocial stressors were noted as severe.  The GAF score 
was 45.    

In September 1996, the RO received the report of the field 
examination scheduled pursuant to the Board's remand.  The 
examiner stated that the veteran answered the door in her 
nightgown and did not ask him to come in the house.  He 
noticed that the house was very cluttered and stunk from cat 
feces and urine.  He explained to her the nature of his visit 
and told her he would return in an hour after she was 
appropriately dressed.  When he returned to the veteran's 
home, she was waiting outside.  The examiner asked her some 
questions pertaining to her disability and her work and 
social life.  She asked him to take her to a restaurant and 
then to a doctor's appointment.  When the examiner explained 
that he could not take her anywhere, she became argumentative 
and abusive and started crying.  After numerous attempts at 
further explanation, the field examiner left.  The veteran 
followed him to his car and sat on the hood.  When he asked 
her to get off the hood, she began pounding on the window.  
The field examiner returned to the Silver City clinic.  
Together with the veteran's social worker, he decided that 
Adult Protective Services should be notified.  The examiner 
concluded that, in his experience, the veteran acted, 
responded, hallucinated, and rambled as a person with a 
psychosis.  It was his opinion that the veteran's disability 
was greater than the current 30 percent rating.  He added 
that the veteran had not worked in a number of years, that 
she had no family members, and that she basically stayed 
home.  There were no friends or neighbors available for 
contact.    

A review of the claims folder revealed notices of the 
veteran's failure to report for VA examinations in February, 
June, and November 1994, as well as November 1997 scheduled 
as instructed in the Board remand.    

A report of contact with the local office of the Social 
Security Administration dated in October 1998 indicated that 
the veteran was in receipt of Supplemental Security Income 
from October 1992.  Although the RO received copies of the 
medical records associated with the award determination, a 
copy of the award letter was not included. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  4.10.    

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  A reduction may be accomplished 
when the rating agency determines that evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.105(a).  If, after considering the 
entire record, doubt remains as to the appropriate rating or 
diagnosis, the rating agency should continue the evaluation 
in effect pending a reexamination at a specified future time.  
38 C.F.R. § 3.105(b).     

Initially, the Board finds that the RO satisfied the due 
process requirements set forth in VA regulations.  In 
addition, the Board finds that the veteran's 50 percent 
disability rating had been in effect for fewer than five 
years, i.e. from August 15, 1989, to June 1, 1992.  Thus, the 
sole remaining question is whether the evidence establishes 
improvement in the veteran's manic depressive that would 
warrant a reduction from 50 percent to a 30 percent rating.

In this case, the veteran's manic depressive illness was 
rated as 50 percent disabling under Diagnostic Code (Code) 
9206, bipolar disorder.  38 C.F.R. § 4.132 (in effect prior 
to November 7, 1996).  See 61 Fed. Reg. 52,695 (1996) 
(amending the rating criteria for mental disorders effective 
November 7, 1996); Rhodan v. West, 12 Vet. App. 55 (1998) 
(the revised regulations may not be applied prior to the 
stated effective date).    

Under Code 9206, a 50 percent rating is assigned when there 
is considerable impairment of social and industrial 
adaptability.  A 30 percent rating is warranted when there is 
definite impairment of social and industrial adaptability.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93 
(O.G.C. Prec. 9-93).

After considering the evidence of record, the Board finds 
that the evidence supports restoration of a 50 percent rating 
for manic depressive illness.  The November 1991 VA 
examination revealed little objective evidence of psychiatric 
symptoms.  However, the VA outpatient medical records from 
July 1991 to April 1992 reveal that the veteran continued to 
manifest pressured speech, loose associations, flight of 
ideas, and anger and frustration with suicide threats.  VA 
personnel discussed the possibility of involuntary 
hospitalization.  In addition, the July 1992 psychological 
evaluation revealed anger, anxiety, pressured speech, 
delusions, tangentiality, poor judgment, and faulty insight.  
With respect to industrial capability, the evidence shows 
that the veteran has been unemployed for many years.  She has 
been in receipt of Supplemental Security Income since October 
1992, although it is unclear on what basis the award was 
made.  Although the veteran has many somatic complaints, the 
July 1992 psychological examiner felt that the veteran's 
psychopathology contributed significantly to the physical 
ailments.  Finally, it is noted that the veteran generally 
stayed home and had little social interaction.  Given the 
disability picture presented by all the evidence of record, 
the Board admits significant doubt as to whether the 
assignment of a 30 percent rating was proper.  Therefore, in 
accordance with VA regulations, the Board finds that the 
evidence supports restoration of a 50 percent disability 
rating for manic depressive illness.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.13 (1998); 38 C.F.R. § 4.132, Code 9206 (1996).  
 
     
ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, restoration of a 50 percent disability 
rating for manic depressive illness is granted.  



		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

 

